Title: To James Madison from William Lee, 16 February 1816
From: Lee, William
To: Madison, James


                    
                        
                            triplicate
                        
                        
                            Sir
                        
                        
                            Bourdeaux
                            feby 16th 1816
                        
                    
                    I have been honored within these few days, by your letter of the 21st. December, to which I shall pay due attention.
                    The confidence you have reposed in me, by continuing me for so many years in this Office, has been highly flattering, and has proved my greatest consolation, in all the painful occurrences, I have of late experienced in this city, which has now become peculiarly disagreeable, from the alarming state of party spirit, and the great influence of a predominant foreign faction, who not content with heaping on me personally, every species of insult, have of late extended them to many of my countrymen, and to my family. Although these attacks, have united all my countrymen in support of my public, and private character, as you will see by their handsome address to me; a copy of which I have sent to the Secretary of State, still, I feel my position so very irksome, that I have a great desire to return home.
                    As I am not richer, than when I took this office, my surest means of existence in the United States, will be the continuance of my commercial house here, and in seeking when there, to increase its connections. The Office of Consul, the fees of which can never support a family, would contribute greatly to the success of that establishment; shall I therefore venture to recommend, my friend Mr Strobel, lately named Consul for Nantz, for this appointment. Should he be thought eligible, the arrangements we

have made together, will contribute to the support of his numerous family and mine, through our joint commercial exertions; while the influence the office naturally gives, would supply the want of a greater capital, than we possess.
                    If this arrangement should not meet your approbation, will you permit me Sir, to make a visit of a few months to the UStates, for the purpose of adjusting my accounts public, and private, during which time, the rancor of parties may subside. In such case, may I be permitted to name Mr. Strobel, my agent here. He is a native American, well known and respected in this city, from a former residence in it, of ten years. His having already been named to Antwerp and Nantz, from numerous recommendations, lodged in the department of State, sufficiently prove, that he is every way qualified, to discharge the duties of this troublesome office.
                    I will not however hide from you Sir, how agreeable it would be to me, to be restored to my country. My family at least the female part, have now become of an age, to think of establishments, which never can be had to our views, in this ruined distracted country. If I have hazarded too much in this request, I beg leave to ask forgiveness. With the highest veneration and most sincere respect. I have Sir the honor to remain your obliged humble Servant
                    
                        
                            Wm. Lee
                        
                    
                